      Case 1:17-cv-07417-VM-HBP Document 96 Filed 12/14/18 Page 1 of 2




                                                          90 Park Avenue
                                                        New York, NY 10016
                                                  212-210-9400 | Fax: 212-210-9444


Karl Geercken                                         Direct Dial: 212-210-9471                    Email: karl.geercken@alston.com




                                                     December 14, 2018

VIA ECF

The Honorable Henry Pitman
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re: Coventry Capital v. EEA Life Settlements Inc., No. 17-cv-07417

Dear Judge Pitman:

       We represent Defendant EEA Life Settlements, Inc. (“EEA Inc.”) in the above
referenced matter and write in response to the letter of Plaintiff Coventry Capital US LLC
(“Coventry”) to Your Honor dated, December 11, 2018.

       First, Coventry grossly distorts the current discovery landscape as it relates to EEA
Inc. As an initial matter, EEA Inc. has made every effort to locate and produce responsive
documents in this case. As stated in EEA Inc.’s June 19, 2018 letter to Your Honor (Dkt.
No. 71), upon discovering that the majority of its responsive documents were located on
ViaSource Funding Group, LLC’s (“ViaSource”) servers, EEA Inc. promptly made a
written request to ViaSource for all such documents to produce in this litigation. In
response, ViaSource informed EEA Inc. that it would only provide it with a small subset
of documents that it determined belonged to EEA Inc., claiming that the majority of the
documents were the property of ViaSource. Upon receipt of that subset of documents from
ViaSource, EEA Inc. promptly produced 327 responsive documents, including documents
from Christopher T. Daly’s personal email account. ViaSource then produced 1,600
responsive documents located on its servers. To date, EEA Inc. and ViaSource have
produced a total of 1,927 responsive documents.1

       With respect to potentially responsive documents located abroad, EEA Inc. has
repeatedly stated that it does not have possession, custody or control over those documents.
Indeed, EEA Inc. has made multiple requests to EEA Fund Management (Guernsey)
Limited (the “Guernsey Manager”), the UK-based entity holding potentially responsive
documents, to provide it with responsive information to produce in this case. The Guernsey
Manager has refused to provide EEA Inc. with information in response to these requests.

1
    Ironically, Coventry has also produced 1,927 documents to date.
Alston & Bird LLP                                                                                                       www.alston.com


Atlanta | Beijing | Brussels | Charlotte | Dallas | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
   Case 1:17-cv-07417-VM-HBP Document 96 Filed 12/14/18 Page 2 of 2

December 14, 2018
Page 2


See Dkt. No. 54 ¶¶ 17, 19. Thus, it is not EEA Inc.’s “refusal to produce relevant documents
within [its] possession, custody or control,” but rather Coventry’s refusal to engage in other
available means to obtain foreign discovery, such as proceeding through the Hague
Convention, that has purportedly halted discovery in this case. And Your Honor has
repeatedly echoed this point. See Dkt. No. 82 at 39:12-16 (THE COURT: “Well, is a
sanction appropriate here when you haven’t exhausted Hague Convention discovery?...
You might be able to get all the documents you want.”)

        Second, as noted in our December 12, 2018 letter (Dkt. No. 94), Coventry
mispresents the circumstances surrounding the parties’ recent settlement discussions.
Settlement discussions were only discontinued after the parties were unable to come to an
agreeable negotiation framework that would permit a potential purchase of the entire
Portfolio – not as a result of a refusal by EEA Inc. to provide relevant information for a
negotiated resolution. Because the parties could not agree upon a settlement framework,
EEA Inc. agrees that continued settlement discussions would not be productive.

        Lastly, although EEA Inc. would like this case resolved as soon as possible, instead
of moving forward with the dates proposed in Coventry’s December 11, 2018 letter, EEA
Inc. proposes that a revised discovery schedule be revisited after Your Honor has ruled on
Coventry’s pending motion to compel (Dkt. No. 66), as that ruling could have a significant
impact on the breadth and scope of discovery. In the meantime, EEA Inc. is amenable to
adjourning the upcoming December 17, 2018 Requests for Admission deadline and
rescheduling it to a later date once Coventry’s pending motion to compel has been decided.


                                                              Respectfully submitted,




                                                              Karl Geercken



cc: Counsel of Record
